Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on February 22, 2022 have been entered. Claims 1-5 and 7-20 remain pending in the application.

3.	Regarding the Claim Rejections Under 35 U.S.C. 112, the applicant’s amendments to the claims in question have overcome the rejections set forth in the Non-Final Office Action mailed on 11/22/2021.

Status of the Claims
4.	This action is in response to Applicant’s filing on February 15, 2019. Claims 1-5 and 7-20 are pending and examined below.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because they are directed to the abstract idea of a mental process.

Claim 1 is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of a device for gathering location and image data, constructing a map, determining a search region in a map and its size, searching for objects and comparing them to previous images, and estimating the location of a vehicle. These limitations cover the collection, generation, and manipulation of data but for the recitation of a "storage" and a "processor". That is, other than the mentioned storage and processor, the claim is merely a mental process describing gathering, generating, and manipulating data. These can be performed in the human mind. For example, someone could use a map and determine a search region on the map and its size. They could then mark down object locations within the search region. While the vehicle is in the region, the user could look around the vehicle location and match the objects they see with the ones on the map. Depending on the object locations, the user could consult the map to determine if the vehicle is in a different location than previously estimated. The location information detecting sensor and the image information detecting sensor are additional elements. However, they are directed to a high level of generality and do not amount to significantly more. The judicial exception is not integrated into a practical application because the device merely uses a computer as a tool to perform the abstract idea and is generally linking. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above, the system merely uses a computer as a tool to perform the abstract idea.

	Claim 2 depends from claim 1 and is directed to an abstract idea. The use of a GPS to obtain location information is recited but is not integrated into a practical application because it is generally linking. The use of a GPS to obtain location information is well-understood, routine, and conventional, and is recited at a high level of generality. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system merely uses a well-understood, routine, and conventional activity of using a GPS to obtain location information.
Claim 3 depends from claim 2 and is directed to an abstract idea. The claim recites the use of a processor to generate a reference coordinate. But for the recitation of a “processor”, the claim is merely a mental process. For example, one could simply mark a point on a map and note that it is a reference coordinate. They could consider the location of the vehicle and use a legend as a compensation tool. The judicial exception is not integrated into a practical application because the device merely uses a computer as a tool to perform the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above, the system merely uses a computer as a tool to perform the abstract idea.

	Claims 4-5 depend from claim 3 and are directed to additional mental steps. The claims recite defining a value, and determining a search region with a specific shape. But for the recitation of a “processor”, the claims are merely a mental process of determining a shape of a region. For example, one could mark a search region on a map with a specific size and shape depending on the area and/or what objects are present there. The judicial exception is not integrated into a practical application because the device merely uses a computer as a tool to perform the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above, the system merely uses a computer as a tool to perform the abstract idea.

	Claim 7 depends from claim 3 and is directed to an additional mental step. The claims recite using
a calculation to determine reliability. But for the recitation of a “processor”, the claim is merely a mental
process of performing a calculation. The judicial exception is not integrated into a practical application
because the device merely uses a computer as a tool to apply a calculation to previous data. The claim
does not include additional elements that are sufficient to amount to significantly more than the judicial
exception because as stated above, the system merely uses a computer as a tool to perform the abstract


	Claims 8-10 depend from claim 7 and are directed to additional mental steps. The claims recite
determining a search region based on previous data, recognizing and matching objects in the search
region, and estimating a vehicle location and comparing it to previous data. But for the recitation of a
“processor”, the claims are merely a series of additional mental steps. For example, a user could
determine a search region on a map based on previous data. They could then match objects in that region
to those that are observed around a vehicle. The location of the vehicle could then be determined based
on if the object locations are accurate. The user could then determine a difference between the current
vehicle location and the previously estimated one. The judicial exception is not integrated into a practical
application because the device merely uses a computer as a tool to perform the abstract idea. The claim
does not include additional elements that are sufficient to amount to significantly more than the judicial
exception because as stated above, the system merely uses a computer as a tool to perform the abstract
idea.

	Claim 11 is rejected under the same rationale as claim 1 because the claim recites identical subject matter.

	Claims 12-20 depend on claim 11 and are rejected under the same rationale as claims 2-10 above
because the claims recite identical subject matter.




Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wheeler et al., US 2020/0081134, which claims the benefit of and priority to US provisional 62/728551 filed on September 7, 2018. This reference will herein be referred to as Wheeler.

Regarding claim 1:
	Wheeler, as shown, discloses the following limitations:
Location information detecting sensors configured to detect location information of vehicle (Paragraph 0032)
Location data received from GNSS receiver
An image information detecting sensor configured to detect vehicle-surrounding image information (Paragraph 0032)
Image data received from camera
Storage configured to store a map (Fig. 4 item 165)
HD map stored
Processor configured to determine a size of a search region of the map based on reliability of the location information (Fig. 6A, Paragraphs 0059, 0049)
HD map system divides areas into regions, HD map can also use variances associated with global coordinates
HD map system can determine size of region based on information relevant for the HD map, HD map can use data from variance map
Search for candidate objects in the search region (Paragraph 0037)
Perception module receives data from sensors to determine objects around vehicle
Match candidate objects with the image information (Paragraph 0048)
System can determine if sensor information is different than what is stored on HD map
Estimate a current location of the vehicle based on matching results (Paragraphs 0048-0049, Paragraph 0043)
Localize API can determine vehicle location in HD map based on sensor data

Regarding claim 2:
	Wheeler, as shown above, discloses all the limitations of claim 1. Wheeler further discloses the following:
Location information detecting sensor obtains the location information using a GPS receiver (Paragraphs 0037)
Global coordinates are received by GNSS receiver

Regarding claim 3:
	Wheeler, as shown above, discloses all the limitations of claim 2. Wheeler further discloses the following:
Generate a reference coordinate using the location information and a previous compensation value (Paragraphs 0048-0049)
HD map is updated with additional sensor data including a variance associated with the GNSS coordinates



Regarding claim 4:
	Wheeler, as shown above, discloses all the limitations of claim 3. Wheeler further discloses the following:
The previous compensation value is defined as a difference between location information detected previously and current location information (Paragraphs 0048-0049)
HD map system can determine discrepancies between sensor data and can use variances from uncertainty map


claim 5:
	Wheeler, as shown above, discloses all the limitations of claim 3. Wheeler further discloses the following:
Determine a search region of a predetermined shape having the reference coordinate as the center (Paragraphs 0059 and 0045)
All objects available in HD map near vehicle are retrieved, region can be represented by area bounded by a shape

Regarding claim 8:
	Wheeler, as shown, discloses the following limitations:
Determine the size of the search region based on the previous compensation value (Paragraph 0059)
HD map system can determine size of region based on information relevant for the HD map, HD map can use data from variance map

Regarding claim 9:
	Wheeler, as shown above, discloses all the limitations of claim 8. Wheeler further discloses the following:
Recognize an object included in the image information (Paragraph 0048)
Sensor data can be compared to the HD map data
Extract a candidate object matching the recognized object from the candidate objects (Paragraph 0048)
Discrepancy between sensor data and HD map data can be determined
Calculate the current location of the vehicle based on the extracted candidate object (Paragraph 0043)
Location of vehicle can be determined by sensor data and HD map
Define the calculated current location as the final location (Paragraph 0043)
Location of vehicle is in the HD map

Regarding claim 10:
	Wheeler, as shown above, discloses all the limitations of claim 9. Wheeler further discloses the following:
Calculate a difference between the final location and the location information (Paragraph 0048)
Discrepancy between sensor data can be determined
Update the previous compensation value based on the difference (Paragraphs 0048-0049)
HD map is updated if discrepancy is present, HD map has associated variances

Regarding claims 11-16 and 18-20:
	The limitations within these claims are identical to those in claims 1-6 and 8-10 and are rejected using the references from Wheeler, as seen above.


Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 7 depends on claim 3 and is rejected under 35 U.S.C. 103 under Wheeler in view of
Kim et al. US 2006/0195258, herein referred to as Kim.

Regarding claim 7, Wheeler discloses the use of a variance with regards to location information received by a GNSS receiver, but fails to explicitly disclose using a Horizontal Dilution of Precision (HDOP) calculation to determine the reliability of the location information. However, Kim teaches the use of a Dilution of Precision (DOP) calculation to indicate reliability of the GPS data ([0041]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Wheeler and use a Dilution of Precision (DOP) calculation to indicate reliability of the GPS data. In fact, Wheeler discloses that a common loss of accuracy in GNSS data is from Dilution of Precision (see Paragraph 0069). One of ordinary skill in the art would have 

11.	Claim 17 is rejected under 35 U.S.C. 103 using the same rationale as claim 7.

Response to Arguments
12.	Applicant’s arguments filed 02/22/2022 have been fully considered but they are not persuasive.

13.	Regarding Claim Rejections Under 35 U.S.C. 101, Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are not persuasive. The applicant is arguing that the sensors, processor, and storage are clearly directed to a device. However, under the 2019 PEG, the 2A prong 2 and 2B steps clearly show that the processor, storage, and sensors are simply tools to perform the abstract idea. Applicant is also arguing that the claimed invention is an improvement to an autonomous driving system. However, using sensors to locate a vehicle in an environment has been done before and the improvement that the Applicant is claiming is not expressly pointed out in the claims.
	Examiner would also like to note that the Applicant is incorrectly arguing under the Mayo test. The USPTO uses the 2019 PEG guidelines and as such, the arguments should pertain to those.
	Examiner would also like to suggest that Applicant could amend the independent claims to include ‘to autonomously drive the vehicle’ to the end of the claims and that would place the claims into eligibility.

	Regarding Claim Rejections Under 35 U.S.C. 102 and 103, Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered, however, they are not persuasive. Applicant is arguing that the reference does not specifically recite the instant claim language. However, Wheeler clearly states 
	Since Wheeler discloses all the limitations of claims 1 and 11, the 35 U.S.C. 103 rejections of claim 7 and 17 are valid, as Kim discloses using a HDOP calculation to indicate reliability.


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 4114                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664